  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 1 of 7


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

TRACY ROBBINS,                          )
                                        )
                         Plaintiff      )
                                        )
            vs.                         )   CAUSE NO. 3:19-CV-1178 RLM
                                        )
ANDREW SAUL, COMMISSIONER               )
OF SOCIAL SECURITY,                     )
                                        )
                         Defendant      )

                             OPINION AND ORDER

      Tracy Robbins seeks judicial review of the final decision of the Commissioner

of Social Security denying her applications for disability insurance benefits and

Supplemental Security Income under the Social Security Act, 42 U.S.C. §§ 423 and

1381 et seq. The court has jurisdiction over this action pursuant to 42 U.S.C. §§

405(g) and 1383(c)(3). The court took the appeal under advisement following a

telephonic hearing on November 19, and now reverses the Commissioner’s decision

and remands for further proceedings.

      Ms. Robbins alleges disability due to multiple physical and mental

impairments. She was 50 years old at the alleged onset of disability, had a high

school education with some college, and worked as a child daycare center worker,

nurse assistant, and hospital cleaner before breaking her left wrist in a March

2016 fall. The fracture was set and healed, but pain persisted.
  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 2 of 7


        Dr. David Cutcliffe (Ms. Robbins’s treating orthopedic surgeon) discovered

a large scapholunate ligament tear during a June 2016 arthroscopy. He performed

a left carpal tunnel release and ligament reconstruction in July 2016, and Ms.

Robbins reportedly did well until her pain increased in January 2017. Dr. Cutcliffe

surgically repaired a triangular fibrocartilage complex tear in Ms. Robbins’s left

wrist in March 2017. After each procedure, Dr. Cutcliffe indicated that Ms.

Robbins could return to work with “transitional duties” ranging from no use of the

“affected extremity” to no lifting over two to five pounds and no repetitive motion.

There’s no record of any further treatment related to Ms. Robbins wrist after June

2017.

        Ms. Robbins also suffers from, and has been treated for, chronic back and

neck pain, headaches, asthma, depression, and anxiety. She was hospitalized in

2016 and 2017 for acute asthma exacerbations; in November 2016 for back pain,

numbness, and tingling in her legs; and in March 2017 for depression and

anxiety. In each case she was prescribed medication and discharged.

        Ms. Robbins has been diagnosed with degenerative disc disease, but when

a consulting physcian, Dr. Katherine Lisoni, compared x-rays taken in November

2016 with imaging performed between July 2013 and December 2014, she found

no significant change, no nerve root compressive irregularities, and no neurologic

dysfunction.




                                         2
  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 3 of 7


      Ms. Robbins’s applications for disability benefits were denied initially, upon

reconsideration, and following an administrative hearing at which she was

represented by counsel.

      Based on the medical evidence and testimony from Ms. Robbins and

vocational expert Clifford Brady, the ALJ found that:

      •     Ms. Robbins hadn’t engaged in any substantial gainful activity since

            June 3, 2016 (the alleged onset date).

      •     Ms. Robbins had severe physical impairments (lumbar degenerative

            disc disease, carpal tunnel syndrome, obesity, and headaches), and

            non-severe mental impairments (anxiety and depression).

      •     Ms. Robbins’ impairments alone and in combination didn’t meet or

            equal the severity of a listed impairment.

      •     Ms. Robbins had the residual functional capacity to perform light

            work, with the following limitations. She could (1) never reach

            overhead bilaterally; (2) frequently handle, finger and feel with the left

            hand; (3) frequently climb ramps and stairs; (4) occasionally climb

            ladders, ropes, and scaffolds; (5) frequently balance, kneel, crouch

            and crawl, and occasionally stoop; and (6) bever have concentrated

            exposure to humidity or dust, odors, fumes, pulmonary irritants,

            extreme heat, extreme cold, and vibration.




                                         3
  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 4 of 7


      Based on her residual functional capacity and the vocational expert’s

testimony, the ALJ concluded Ms. Robbins couldn’t perform her past relevant

work. But given her age, education, work experience, residual functional capacity,

and the vocational expert’s testimony, there were a significant number of jobs in

the national economy that she could still perform, including: bench assembler;

electronics worker; and routing clerk. The ALJ found that the vocational expert’s

testimony was consistent with the Dictionary of Occupational Titles, and that his

testimony about overhead reaching (which the Dictionary of Occupational Titles

didn’t cover) was “based upon his professional experience (testimony).”

      The ALJ thus concluded that Ms. Robbins wasn’t disabled within the

meaning of the Act from the onset date through the date of his decision and

denied her applications for benefits. When the Appeals Council denied Ms.

Robbins’ request for review, the ALJ's decision became the final decision of the

Commissioner of Social Security. Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir.

2010). This appeal followed.

      Ms. Robbins contends that the ALJ erred at Steps 2, 3, and 5 of the

sequential evaluation used to determine disability, when he:

      (1)   “cherry-picked” evidence and overlooked objective abnormalities or

            difficulties in functioning;

      (2)   didn’t address her “neck condition” and asthma and ignored evidence

            indicating that her anxiety and depression were severe at Step 2;


                                           4
  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 5 of 7


     (3)    didn’t consider her impairments in combination at Step 3;

     (4)    didn’t obtain an expert opinion on medical equivalence;

     (5)    incorrectly concluded that the impairment to her left wrist, in

            combination with her other impairments, didn’t medically equal

            Listing 1.07 from March 22, 2016 to June 20, 2017;

     (6)    didn’t accommodate all of her impairments in his residual functional

            ability finding, specifically her mental impairments, or identify any

            “reasonable restrictions (e.g., time off task and noise and light

            exposure to accommodate Ms. Robbins’s headaches);

     (8)    rejected treating medical opinions, specifically the opinions by Dr.

            Cutcliffe and Michelle Streb, N.P.;

     (9)    rejected Ms. Robbins’s and her mother Diana Robbins’s statements

            about the limiting effects of her symptom; and

     (10)   failed to incorporate all of Ms. Robbins’s limitations into his

            hypothetical to the vocational expert at Step 5, and incorrectly

            concluded that she could perform work as an “electronics worker”

            which requires occasional exposure to toxic caustic chemicals, when

            the ALJ found that she could have “no concentrated exposure

            to...odors, fumes and pulmonary irritants.”

    The ALJ’s decision is imperfect, but understandably so given the number of

impairments asserted and the lack of objective medical evidence Ms. Robbins


                                        5
  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 6 of 7


submitted in support of her applications. Many of the errors Ms. Robbins assigns

to his decision are unsupported by the record or arguably harmless, but the ALJ’s

failure to sufficiently address the severity of Ms. Robbins’s impairments requires

remand.

      The Social Security Act defines “disability” as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. 423(d)(1)(A). In determining disability, the ALJ must determine, among

other things, whether Ms. Robbins had a medically determinable impairment or

combination of impairments that was severe and met the duration requirement

(Step 2), and whether her impairments alone or in combination met or exceeded

the severity of any of the impairments listed in 20 C.F.R. Part 404, Subpt. P, App.

1. “[T]he possibility of several impairments combining to produce a severe

impairment must be considered.” SSR 85-28.

      The ALJ addressed Ms. Robbins’s impairments individually, but made no

findings about the severity of Ms. Robbins’s asthma at step 2, gave little or no

consideration to the severity of her impairments when combined, and limited his

step 3 analysis to her “severe impairments” (degenerative disc disease, carpal

tunnel syndrome, obesity, and headaches). He concluded that:

      Pursuant to SSR 02-1p, the undersigned considered obesity as an
      aggravating factor to any other severe impairment, that in

                                         6
  USDC IN/ND case 3:19-cv-01178-RLM document 22 filed 12/16/20 page 7 of 7


      combination would meet a listing. However, the medical evidence of
      record does not indicate that the claimant’s obesity contributes to
      any other severe impairment that would cause that impairment to
      meet a listing in 20 CFR Par[t] 404, Subpart P, Appendix 1.

(AR at 17).

      The errors in the ALJ’s analysis at steps 2 and 3 tainted his findings at

steps 4 and 5 about Ms. Robbins’s residual functional capacity and the type of

work she was capable of performing. Reversal and remand is therefore warranted.

      The court takes no position on whether the evidence as a whole is sufficient

to support a finding of no disability. It simply concludes that the ALJ didn’t build

the required logical bridge between his findings and conclusion.

       Accordingly, the Commissioner’s decision is REVERSED and the case is

REMANDED for further proceedings.

      SO ORDERED.

      ENTERED:      December 16, 2020


                                                  /s/ Robert L. Miller, Jr.
                                             Judge, United States District Court




                                         7
